No

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Oo co FI DH WA S&S WW

 

 

Case 1:21-cv-00331-JEB Document 1-6: Filed 02/05/21 Page 1 of 4

DECLARATION OF CHINATOWN SERVICE CENTER
I, Kerry Situ, on behalf of Chinatown Service Center, hereby declare the following:

1. | I am Kerry Situ, and I serve as the Director of Programs at Chinatown Service Center .
(CSC).

2. CSC is the largest community organization serving Chinese Americans in Southern
California. It has served the Chinese American community for 50 years and its mission is to
provide outstanding services and advocacy that promote health, dignity, and wellbeing for
underserved communities and limited English proficient (LEP) immigrants. It was incorporated in
1975 as a 501(c)(3) tax-exempt non-profit organization.

3. CSC is headquartered in the historic Chinatown neighborhood of the City of Los Angeles
and operates satellite locations in Alhambra, San Gabriel, and Monterey Park. Client services are
offered in their primary language, including Mandarin, Cantonese, Toisanese, Chiuchow,
Vietnamese, Khmer, Cambodian, Spanish and English.

4, Onan annual basis, CSC serves over 22,000 unduplicated clients through all of its
programs. In 2019, 38% of our clients were 60 years or older, the vast majority of whom were
LEP and Medicare eligible.

5. Language access in healthcare is an important value to CSC. We operate a federally
qualified health center that provides medical care, dental services, and behavioral health
counseling for patients in a language that they can understand.

6, In addition to the health care center services and a comprehensive set of programs to support
youth, economic development, and affordable housing, CSC offers social services and case
management services for older adults in Los Angeles County and surrounding areas. One of
CSC’s social services is helping clients read letters. The “read-letter” service assists LEP clients
by interpreting their letters and other important documents. These letters include communications

from health care providers, insurers, governmeht agencies, and others.
Declaration of Chinatown Service Center

 
fs

oO CO ~~ BH wa

10
Tl
12
13
14
415

16
VW

18

19

20
21
22
23
24
25
26
27
28

Case 1:21-cv-00331-JEB Document 1-6 Filed 02/05/21 Page 2 of 4

7. Ihave worked at CSC for sixteen years and have served for over a year in my current role as
- Director of Programs. My daily responsibilities include maintaining contracts, developing
organizational capacity, and supervising the social service department case management staff and
overseeing all their activities. In my role, I work closely with all of CSC’s nine case managers on
the delivery of social services to all our clients.

8. CSC’s case managers routinely assist LEP clients with navigating letters, notices, and other
documents from government agencies, healthcare companies and providers, and other entities.
They also regularly help clients understand their public benefits, including healthcare, and their
language access rights under state and federal laws.

9. Prior to August 18, 2020, our clients benefited from the requirement that healthcare
providers included taglines in Chinese and notices of rights, including the right to free language
assistance services, in their important documents. Our LEP clients relied less on our case
managers to assist them in interpreting their mail and other important materials and instead were

| empowered to follow the tagline and call for free interpretation services.

10. Besides individual harm to our older adult clients, after August 18, 2020, we have
experienced an unprecedented demand for case management services. In addition to services
related to the ongoing COVID-19 public health emergency, one of the primary reasons driving the
demand is that translated taglines and notices of rights are no longer provided on important
documents from healthcare providers and insurance companies.

11, Between August and December of 2020, our social services encounters, /.é. interactions to
help clients, averaged about 5,238 encounters pet month compared to an average of 2,290 for the
same period in 2019.

12. Between August and December of 2020, the average number of “read letter” services that

CSC provided was 1,962 per month compared to only 1,337 for the same period in 2019.

2

 

 

 

Declaration of Chinatown Service Center

 
bo i) bo Bo Bo bho Ko bho — e _ — eo od — - ot to
oo SYN NH Uw S&F WH HPO | OF Oo oO SD DH A BP BH YN SS

—

\O oo | NN tA - lo tN

Case 1:21-cv-00331-JEB Document 1-6 Filed 02/05/21 Page 3 of 4

13. The impact of this increased demand for language assistance services has significantly
‘strained CSC’s resources and operations and impaired our ability to carry out our work serving
LEP and underserved clients. We have witnessed long lines outside of our offices with many LEP
older adults waiting for assistance from our case management team with their mail and other
documents. Because of the increased demand and the finite capacity of our social services case
managers, we have been forced to prioritize certain types of cases over others. For example,
typically, our assistance with applications and determinations for the Housing Choice Voucher
Program Section 8 are fairly time intensive and require about 1 to 1.5 hours of a case manager's
time. In 2020, we took on about fifty fewer Section 8 cases due to the increase in other requests
compared to 2019.

14. As a result of prioritizing certain types of cases over others and other demands, we have

- failed to meet certain grant deliverables for funding that supports our Medi-Cal Enrollment and N-

400 Application for Naturalization work.

15. In addition to taking fewer Section 8 cases, we have on several occasions paid our case
managers overtime to handle the increase in demand. We also have had to bring on more
volunteers, eleven in 2020 compared to only four in 2019. Other staffing changes to respond to the
demand include pulling from other teams and departments to assist with front desk and other
responsibilities.

16. Beginning in January 2021, with the rollout of the COVID-19 vaccination to individuals 65.
years old and older in Los Angeles County, our social services case managers have been flooded
with requests for help from LEP older adult clients trying to schedule vaccine appointments. So
far, we have assisted over 700 older adults register for vaccine appointments. One of the main
reasons they need assistance is because the vaccination appointment webpage and telephone

hotline are only available in English and Spanish appointments, and the webpage’s translation

3

 

 

 

Declaration of Chinatown Service Center

 
un

10
11
12
13
14
15
16
17
18
“49
20
21
22
23
24
25
26
27
28

B Ww WN

Oo Oo SO

Case 1:21-cv-00331-JEB Document 1-6 Filed 02/05/21 Page 4 of 4

feature is inadequate because they list the languages in English only. This has left our LEP clients

unable to register for an appointment without the assistance of our case managers.

 

I declare under the penalty of perjury under the laws of the State of California that the forgoing is
true. |
Date: Feb. 4, 2021 ao Vee
“ Kerry Situ

 

 

 

Declaration of Chinatown Service Center

 
